                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     MIRANDA DAIRY, et al.,                              Case No. 18-cv-06357-RMI
                                   9                    Plaintiffs,
                                                                                             ORDER
                                  10              v.
                                                                                             Re: Dkt. No. 17
                                  11     HARRY SHELTON LIVESTOCK, LLC, et
                                         al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          Pending before the court is Defendants’ Motion to Dismiss (dkt. 17), Plaintiffs’ Response

                                  15   (dkt. 23), Defendants’ Reply (dkt. 24), Plaintiffs’ Sur-Reply (dkt. 37), and Defendants’ Sur-Sur-

                                  16   Reply (dkt. 36). For the following reasons, the court will deny Defendants’ Motion.

                                  17                                            INTRODUCTION

                                  18          On October 17, 2018, Plaintiffs filed a complaint through which they claimed breach of

                                  19   contract, fraud, and negligence. See Compl. (dkt.1) at 10-13. Plaintiffs are a California Partnership

                                  20   (Miranda Dairy) whose partners (Tim and Dorice Miranda) are residents of Texas, as well as a

                                  21   Texas company (Grand Canyon Dairy, LLC); Defendants are a Tennessee company (Harry

                                  22   Shelton Livestock, LLC) (“Shelton Livestock”), and an individual resident of Tennessee (Harry

                                  23   Shelton). Id. at 2. The Complaint alleges that Defendant Shelton Livestock breached the Parties’

                                  24   verbal agreement wherein Plaintiffs and Defendant would exchange dairy cattle such that they

                                  25   could be raised in a specified fashion by Defendant in Tennessee, and then sent to Plaintiffs’

                                  26   organic dairy farms in California and Texas. Id. at 3-10. Plaintiffs claim that as a result of

                                  27
                                  28
                                   1   Defendant’s breach, as well as fraud1 and negligence, diseased cattle were introduced into

                                   2   Plaintiffs’ herds in California, causing widespread damage. Id. at 10-14.

                                   3                            Defendants’ Principal Arguments and Evidence

                                   4   Defendants’ Motion to Dismiss:

                                   5           Defendants’ Motion to Dismiss presents the following three arguments: (1) that the court

                                   6   does not have personal jurisdiction over Defendants; (2) that Plaintiffs’ breach of contract claim is

                                   7   barred by the statute of limitations; and, (3) that Plaintiffs fail to state claims for fraud and

                                   8   negligence because they do not allege breaches of any duty separate from the alleged breaches of

                                   9   the oral contract. Defs.’ Mot. (dkt. 17) at 10. In support of these arguments, Defendants submit an

                                  10   affidavit from Harry Shelton, as well as an Exhibit, consisting of a number of copies of a form

                                  11   entitled, “Tennessee Certificate of Veterinary Inspection.” See Shelton Decl. (dkt. 17-1); and Ex. A

                                  12   (dkt. 17-2).
Northern District of California
 United States District Court




                                  13   The Harry Shelton Declaration and Exhibit:

                                  14           Defendant Harry Shelton (“Shelton”) declares that he is a named defendant in this action,

                                  15   and that he is the sole manager of the other named Defendant, Shelton Livestock. Shelton Decl.

                                  16   (dkt. 17-1) at 1. Describing the contours of the verbal agreement between his company and

                                  17   Plaintiff Miranda Dairy, Shelton states that Miranda Dairy was to ship cattle to Shelton’s farm in

                                  18   Tennessee where they would be impregnated by Shelton’s bulls, and that the cattle were to be

                                  19   thereafter shipped by Shelton to Miranda’s Texas operation. Id. at 2. According to Shelton, at no

                                  20   time did he ever ship cattle to California, or enter into a contract in California, and the verbal

                                  21   agreement at the heart of this case only required Shelton to ship Miranda Dairy’s impregnated

                                  22   cattle to Texas. Id. Shelton’s affidavit also states that if “Miranda or other plaintiffs arranged to

                                  23   transfer the cattle from Texas to California, Shelton had no input in, or control over such a

                                  24   decision and/or action.” Id. Finally, Defendants provide a number of Tennessee veterinary

                                  25   inspection forms indicating a number of cattle shipments from Tennessee to Texas. Shelton Decl.

                                  26   Ex. A (dkt. 17-2).

                                  27
                                       1
                                  28     Defendant Harry Shelton is named in his individual capacity only in the fraud count. See Compl.
                                       (dkt. 1) at 13-13.
                                                                                       2
                                   1                       Plaintiffs’ Principal Responsive Arguments and Evidence

                                   2          Plaintiffs respond to Defendants’ jurisdictional argument by suggesting that the court can

                                   3   exercise personal jurisdiction because Defendants have purposefully directed activities at

                                   4   California and availed themselves of the privilege of doing business here; that Defendants’ forum-

                                   5   related activities are directly related to and arise from the subject of the lawsuit; and,

                                   6   consequently, that the exercise of personal jurisdiction would be reasonable. Pls.’ Resp. Opp’n

                                   7   (dkt. 23) at 10. Second, contending that Defendants’ reliance on a two-year statute of limitations is

                                   8   misplaced, Plaintiffs submit that because the agreement between the Parties was for the sale of

                                   9   goods, the applicable statute of limitations on such a contract is four years, not two years. Id. at 19.

                                  10   Third, Plaintiffs argue that the economic loss rule does not bar the fraud and negligence claims

                                  11   because Shelton made affirmative misrepresentations about raising cattle organically (during the

                                  12   contract formation period), and also because Shelton made “fraudulent omissions” by failing to
Northern District of California
 United States District Court




                                  13   notify Plaintiffs that his heifers were diseased (causing higher damages than could have been

                                  14   contemplated under the Parties’ contractual expectations). Id. at 20-21. In support of these

                                  15   arguments, Plaintiffs submit four declarations and a number of exhibits.

                                  16   The Tim Miranda Declaration and Exhibits:

                                  17          Tim Miranda (“Miranda”) states that he is a dairy farmer, and that along with his wife,

                                  18   Dorise, and their three children, they operate Grand Canyon Dairy in Dublin, Texas, and Miranda

                                  19   Dairy in Ferndale, California. T. Miranda Decl. (dkt. 23-1) at 2. Both of Miranda’s dairy farms are

                                  20   certified as ‘organic’ pursuant to state and federal regulations. Id. In the Spring of 2016, with the

                                  21   assistance of an intermediary named Jean Taylor Bybee (“Bybee”), Miranda conducted a cash

                                  22   transaction for organic bred heifers with Shelton; those cattle were transported between Texas and

                                  23   Tennessee. Id. at 3. Miranda declares that further discussions, also in 2016, contemplated the

                                  24   exchange of heifers between Shelton’s farm in Tennessee, and Miranda’s Texas and California

                                  25   dairy farms. Id. Pursuant to these discussions, in October of 2016, Bybee arranged for Miranda

                                  26   Dairy to purchase 105 of Shelton’s bred heifers, and for them to be shipped to Miranda’s farm in

                                  27   Ferndale, California. Id. During that same month, Miranda states that he and Shelton had several

                                  28   discussions regarding the first shipment of bred heifers to California, and the consequential return
                                                                                           3
                                   1   shipment of other cattle from California to Tennessee. Id. Miranda adds that some of these

                                   2   discussions, involving Dorice Miranda and Bybee, were conducted via text messaging, some of

                                   3   which were attached as an Exhibit to the Miranda Declaration. Id. Those texts indicate that Bybee

                                   4   seemed to think that Shelton was aware that an October 2016 shipment of cattle was destined for

                                   5   California. Id. at 9-10.

                                   6           Miranda stated that in late October of 2016, Bybee and Shelton selected three truckloads of

                                   7   heifers raised by Shelton on his farm in Tennessee to go to California, and that when the

                                   8   truckloads arrived, Miranda was personally present in Ferndale to unload the bred heifers and to

                                   9   reload the trucks with heifer calves for a return journey to Tennessee, where they could be raised

                                  10   ‘organic’ and eventually shipped to Miranda’s farms in California and Texas. Id. at 3-4. Miranda

                                  11   adds that the three truckloads of cattle appeared to be in good condition. Id. However, after these

                                  12   heifers began to calve and enter the milk herd, Miranda discovered that Shelton’s heifers were
Northern District of California
 United States District Court




                                  13   diseased and unfit for organic milk production in California. Id. Lastly, Miranda alleges that

                                  14   Shelton deceived him as to the health and overall condition of the heifers that were introduced into

                                  15   Miranda’s dairy herd. Id.

                                  16   The Dorice Miranda Declaration:

                                  17           Dorice Miranda (“Dorice”) submitted a declaration that relates substantially the same

                                  18   narrative as was presented by Miranda; however, Dorice adds that she traveled to Tennessee in

                                  19   2016 to meet with Shelton and to assist him with obtaining organic certification. D. Miranda Decl.

                                  20   (dkt. 23-3) at 2-3. Dorice states that during her and her husband’s visit to Shelton’s farm, “Shelton

                                  21   represented that he had operated the farms for many years and he signed affidavits certifying that

                                  22   the farms had had no pesticides, (sic) fertilizer applied for at least three years . . . [and] that he

                                  23   would feed the cattle only organic feed - as that term is defined by federal regulations.” Id. at 3.

                                  24   Dorice added that it was clear that the arrangement between the Mirandas and Shelton was for

                                  25   Shelton to raise organic-certified heifers for use on the Mirandas’ dairy farms in California and

                                  26   Texas. Id.

                                  27   The J.T. Bybee Declaration:

                                  28           Bybee works as an “order buyer” in the dairy cattle industry, bringing together buyers and
                                                                                            4
                                   1   sellers. Bybee Decl. (dkt. 23-2) at 2. Bybee states that he introduced Miranda to Shelton in 2016,

                                   2   and that he was present when Shelton and Miranda discussed an arrangement wherein Miranda

                                   3   would purchase bred dairy heifers from Shelton in Tennessee for shipment to Miranda’s dairy

                                   4   farms in Texas and California. Id. at 2-3. Bybee also states that the arrangement included return

                                   5   shipments where Miranda would ship heifer calves to Tennessee for Shelton to feed and raise such

                                   6   that they could be eventually sold back to Miranda for dairy production. Id. at 3. Bybee then states

                                   7   that, as part of this arrangement, in October of 2016, Bybee “arranged to ship three loads of

                                   8   springing dairy heifers for Harry Shelton to Ferndale, California.” Id. With Shelton’s knowledge

                                   9   and approval, Bybee states that he located three trucks, one of which was driven by Richard Slater,

                                  10   to haul this load of cattle from Tennessee to California, as well as to bring back the return haul of

                                  11   heifer calves from California to Tennessee. Id. Lastly, Bybee adds that, as to the logistics of

                                  12   transporting the three loads of cattle from Tennessee, “Harry [Shelton], Richard Slater and I
Northern District of California
 United States District Court




                                  13   discussed the plan to deliver the cattle to California.” Id.

                                  14   The Richard Slater Declaration:

                                  15          Slater is the owner of Slater Trucking, and has been occupied as a livestock trucker since

                                  16   1995. Slater Decl. (dkt. 23-4) at 2. In late October of 2016, at Bybee’s request, Slater and two

                                  17   other livestock truckers arrived at Shelton’s property in Tennessee to pick up three loads of bred

                                  18   dairy heifers bound for Ferndale, California, followed with a return load of California dairy cattle

                                  19   to be loaded and brought back to Tennessee. Id. at 2-3. Slater states that during the loading, “I

                                  20   spoke with Shelton who wanted to know how we would get the cattle to California. I told Shelton

                                  21   that if they looked good along the way, we would rest them at Cheyenne, Wyoming. Shelton

                                  22   agreed to my Plan.” Id. at 3. Slater adds that he and the other two drivers transported Shelton’s

                                  23   cattle to Miranda’s dairy farm in Ferndale, California, arriving on October 27, 2016, followed by

                                  24   transporting a return load of heifer calves to Shelton, and arriving back in Tennessee on October

                                  25   31, 2016. Id. at 3-4. Slater’s declaration also included two attachments consisting of the invoices

                                  26   produced by Slater Trucking to Shelton and Miranda for the transport of cattle each way. Id. at 5-

                                  27   8.

                                  28   \\
                                                                                          5
                                   1                           The Reply, Sur-Reply, and Sur-Sur-Reply Briefs

                                   2          Thereafter, Defendants’ filed a Reply Brief in which they present several arguments. See

                                   3   Defs.’ Reply (dkt. 24) at 2. First, Defendants argue that Plaintiffs’ submitted declarations should

                                   4   be disregarded because they do not substantially comply with 28 U.S.C. § 1746; because the

                                   5   Bybee and Slater Declarations “contain hand-written alterations that are unsigned”; and, because

                                   6   the Tim Miranda Declaration states that Miranda Dairy keeps certain records while not attaching

                                   7   them to the declaration. Id. at 5. Defendants also argue that the invoices attached to the Slater

                                   8   Declaration should be deemed “inadmissible and/or irrelevant” because one bears the name of “a

                                   9   Sheldon farms which is an unknown entity not named in this lawsuit.” Id. at 6. Second,

                                  10   Defendants reiterate that they have “never shipped any cattle to California,” that all of the conduct

                                  11   of which Plaintiffs have complained occurred in Tennessee, and that Defendants have had no

                                  12   contacts with California that would justify the exercise of personal jurisdiction. Id. at 8-10. After
Northern District of California
 United States District Court




                                  13   taking issue with Plaintiffs’ characterization of their arguments regarding the issue of personal

                                  14   jurisdiction, Defendants submit that it would be unreasonable to exercise personal jurisdiction

                                  15   under the circumstances. Id. 10-14. Third, Defendants contend that the verbal agreement

                                  16   described in Plaintiffs’ Complaint was not for the sale of goods, but for the performance of

                                  17   services, namely, Shelton raising and impregnating cattle for Miranda; thus, Defendants argue that

                                  18   a two-year statute of limitations is applicable. Id. at 14-15. Lastly, Defendants reiterate that

                                  19   Plaintiffs should not be allowed to seek recovery for both breach of contract and related tort

                                  20   damages because “[t]here is no separate fraud in this case, only the claim by Shelton that the cattle

                                  21   were, in fact, raised organic . . . there is no overt, separate fraud whereby Shelton is alleged to

                                  22   have covered up the condition of the cattle.” Id. at 15-16.

                                  23          Plaintiffs thereafter sought leave of court to file a sur-reply (dkt. 27), which was followed

                                  24   by Defendants’ response in opposition (dkt. 30) which included a request to file a sur-sur-reply;

                                  25   the court granted both requests (dkt. 35). Plaintiffs’ Sur-Reply begins by arguing that the

                                  26   submitted declarations substantially complied with § 1746, and the handwritten alteration in the

                                  27   Bybee Declaration is such that the court could still consider the declaration while allowing for a

                                  28   corrected declaration to be submitted. Pls.’ Sur-Reply (dkt. 37) at 3. Plaintiffs note that the
                                                                                          6
                                   1   submitted declarations, if considered, demonstrate that Defendants caused cattle to be shipped

                                   2   from Tennessee to California, that the damage resulting from the allegations in the Complaint

                                   3   occurred in California, and that the “bulk of the evidence is outside of Tennessee.” Id. 3-5.

                                   4   Plaintiffs add that the contract at the heart of this case was for the sale of goods because “the

                                   5   complaint clearly states that cattle were bought and sold.” Id. at 4.

                                   6           Defendants’ Sur-Sur-Reply reiterates that Plaintiffs’ declarations do not substantially

                                   7   comply with § 1746. Defs.’ Sur-Sur-Reply (dkt. 36) at 2-3. Noting that while the livestock

                                   8   trucker’s invoice that was attached to the Slater Declaration was objectionable because it listed

                                   9   “Sheldon Farms” instead of “Harry Shelton Livestock, LLC,” Defendants reiterate that they, on

                                  10   the other hand, have provided “over 100 pages of documentary evidence from Shelton that show

                                  11   that Shelton shipped the cattle to Texas [on certain occasions] and not California.” Id. at 3.

                                  12   Defendants also reiterate that the reasonableness factors weigh against the exercise of personal
Northern District of California
 United States District Court




                                  13   jurisdiction. Id. at 3-6.

                                  14                                               DISCUSSION

                                  15           Defendants’ Motion to Dismiss presents three issues by arguing that personal jurisdiction

                                  16   is lacking, that the breach of contract claim is barred by the statute of limitations, and that the

                                  17   fraud and negligence claims represent two impermissible attempts to recast the breach of contract

                                  18   as a tort. See generally Defs.’ Mot. (dkt. 17). Defendants’ Reply Brief adds a fourth argument,

                                  19   suggesting that Plaintiffs’ declarations, filed in response to the Motion to Dismiss, do not

                                  20   substantially comply with 28 U.S.C. § 1746, as well as alleging a series of other defects in the

                                  21   Slater and Bybee Declarations. Defs.’ Reply (dkt. 24) at 4-7.

                                  22                    Defendants’ Objections to Plaintiffs’ Declarations and Exhibits

                                  23           Defendants take issue with the form of each of the four declarations submitted by Plaintiffs

                                  24   because the perjury statement and signature lines are situated on separate pages, arguing that this

                                  25   constitutes a failure to substantially comply with 28 U.S.C. § 1746. See Defs.’ Reply (dkt. 24) at 5.

                                  26   Additionally, Defendants contend that “hand-written cross-outs and replacements” appearing in

                                  27   the Slater and Bybee Declarations render those accounts “highly suspect.” Id. As to one of the

                                  28   receipts attached to the Slater Declaration, Defendants take issue with the appearance of “Sheldon
                                                                                          7
                                   1   Farms,” rather than “Shelton.” Id. at 6. Lastly, Defendants urge against reliance on Plaintiffs’

                                   2   declarations, suggesting that they are self-serving, and that documentary evidence would be

                                   3   superior. Id. at 6-7.

                                   4           In support of the argument that 28 U.S.C. § 1746 unflinchingly requires the perjury

                                   5   statement and the declarant’s signature to appear on the same page, Defendants cite an

                                   6   unpublished order, deciding a summary judgment motion in a pro se prisoner civil rights case,

                                   7   from the Northern District of Illinois. Defendants argue that the decision in Knights v. Williams,

                                   8   2005 U.S. Dist. LEXIS 15526 at *8 (N.D. Ill. 2005), involved the rejection of a declaration

                                   9   because the signature line and perjury statement were on different pages, and that the reasoning in

                                  10   that case should compel the same result here. However, Knights is easily distinguishable because

                                  11   it involved a declaration that had two signature lines, one was for the purpose of acknowledging

                                  12   the perjury statement, and another was for the purpose of attesting to the recited facts, both were
Northern District of California
 United States District Court




                                  13   on the same page. See id. In Knights, the declarant had signed the block that signified he had

                                  14   attested to the facts, but had not signed the block confirming that the attestation was under penalty

                                  15   of perjury. Id. On this basis, the court in Knights found that because “the signer executed the

                                  16   document but specifically abjured from signing the portion of the document on the same page that

                                  17   would subject him to penalties for perjury for any false statement(s),” the declaration was not

                                  18   substantially compliant with the statutory requirements expressed in § 1746. In declining to strike

                                  19   other declarations involved in the case, the court in Knights noted that “[t]he Seventh Circuit

                                  20   teaches that a court is not to be ‘unnecessarily hyper-technical and overly harsh on a party who

                                  21   unintentionally fails to make certain that all technical, non-substantive requirements of execution

                                  22   [of an affidavit] are satisfied.’” Knights, 2005 U.S. Dist. LEXIS 15526 at *8 (quoting Pfeil v.

                                  23   Rogers, 757 F.2d 850, 859 (7th Cir. 1985)).

                                  24           For declarations executed within the United States, § 1746(2) requires a perjury statement

                                  25   “in substantially” the following form: “I declare under penalty of perjury that the foregoing is true

                                  26   and correct.” By its own express terms, the statute only requires substantial compliance with what

                                  27   the Court of Appeals has characterized as its “suggested language.” See CFTC v. Topworth Int’l,

                                  28   Ltd., 205 F.3d 1107, 1112 (9th Cir. 1999). Thus, courts have been reluctant to enforce strict
                                                                                         8
                                   1   compliance with the suggested statutory language. See Schroeder v. McDonald, 55 F.3d 454, 460

                                   2   n. 10 (9th Cir. 1995) (excusing a failure to “follow § 1746’s form with precision”); Soto v.

                                   3   Castlerock Farming & Transp., Inc., 2011 U.S. Dist. LEXIS 73652, 2011 WL 2680839, at *4, n. 6

                                   4   (E.D. Cal. July 8, 2011) (overruling an objection to a declaration even though the declaration did

                                   5   not include the phrase “under penalty of perjury”); Vlasich v. Nareddy, No. 1:13-cv-00326-LJO-

                                   6   EPG (PC), 2017 U.S. Dist. LEXIS 117119, at *53 (E.D. Cal. July 25, 2017) (excusing the failure

                                   7   to even include the words, “the following is true and correct,” because “it appears that Mr. Avila

                                   8   implied that his statements were true and correct.”); Matsuda v. Wada, 101 F. Supp. 2d 1315,

                                   9   1322 (D. Haw. 1999) (excusing the failure to include the words “under the laws of the United

                                  10   States of America”); James River Holdings Corp. v. Anton, 2014 U.S. Dist. LEXIS 200010, at *7-

                                  11   8, 2014 WL 12696367, at *3 (C.D. Cal. Jan. 17, 2014) (same); see also Kersting v. United States,

                                  12   865 F. Supp. 669, 676 (D. Haw. 1994) (holding that “as long as an unsworn declaration contains
Northern District of California
 United States District Court




                                  13   the phrase ‘under penalty of perjury’ and states that the document is true, the verification

                                  14   requirements of 28 U.S.C. § 1746 are satisfied”).

                                  15          Based on this authority, it is clear that § 1746’s “suggested language” is merely intended to

                                  16   ensure that declarations are attested to be true and correct under penalty of perjury. Furthermore,

                                  17   the statute expresses no fixed requirement that the perjury statement and the declarant’s signature

                                  18   must absolutely appear on the same page. Plaintiffs’ declarations contain signature lines at the end,

                                  19   and the perjury statement at the beginning, declaring that the “following,” rather than “foregoing,”

                                  20   are true and correct under penalty of perjury. See Tim Miranda Decl. (dkt. 23-1) at 2; Bybee Decl.

                                  21   (dkt. 23-2) at 2; Dorice Miranda Decl. (dkt. 23-3) at 2; and, Slater Decl. (dkt. 23-4) at 2. “Perhaps

                                  22   [Defendants] take[] issue with the fact that the body of the declaration separates the assertion that

                                  23   the declaration is made under penalty of perjury and the signature,” but the Court finds these

                                  24   declarations are “‘in substantially’ the same form as the example in section 1746.” Ameranth, Inc.

                                  25   v. Genesis Gaming Sols., Inc., 2015 WL 10791913, at *1 (C.D. Cal. Jan. 2, 2015) (“The first line

                                  26   of the declaration states, ‘The undersigned hereby declares under penalty of perjury, that the

                                  27   following is true and correct: . . .’ [] The declaration finishes with the date and Lewis’s signature.

                                  28   This satisfies the requirements of 28 U.S.C. § 1746.”); see also Barclay v. First Nat’l Bank of
                                                                                          9
                                   1   Talladega, 2016 U.S. Dist. LEXIS 42983, at *6-7 (N.D. Ala. Mar. 31, 2016) (holding “[t]hat

                                   2   Barclay’s affirmation states that the following is true rather than that the foregoing is true is

                                   3   immaterial” because the statute contains no requirement that “that a declaration conclude with the

                                   4   declarant's affirmation,” and that in any event, the statute expressly only requires substantial

                                   5   compliance with its suggested language). Accordingly, the court finds Defendants’ argument that

                                   6   Plaintiffs’ declarations do not substantially comply with § 1746 to be unpersuasive.

                                   7          Likewise, the court is unpersuaded by Defendants’ suggestion that the Bybee and Slater

                                   8   declarations are rendered “highly suspect” due to the appearance of “hand-written alterations that

                                   9   are unsigned by the declarant.” Defs. Reply (dkt. 24) at 5. The Slater Declaration contained two

                                  10   hand-written alterations, appearing on the same page as the signature page, correcting an invoice

                                  11   number from “0631” to “0361” for one of the attached invoices (which was in fact, invoice no.

                                  12   0361). Slater Decl. (dkt. 23-4) at 4, 8. The Bybee Declaration contained a cross-out that corrected
Northern District of California
 United States District Court




                                  13   the statement pertaining to when Bybee and Shelton first met, correcting it from 2015 to 2016.

                                  14   Bybee Decl. (dkt. 23-2) at 2. Because Defendants have not explained how or why these corrections

                                  15   render the declarations “highly suspect,” and because the corrections appear to be benign and

                                  16   clerical in nature, as well as being non-germane to the issues at hand, the court finds that there is

                                  17   no cause for suspicion. Likewise, the court finds no merit in Defendants’ suggestion that because

                                  18   Richard Slater’s hand-written trucking invoice, indicating a cattle shipment between Defendants’

                                  19   farm in Tennessee and Plaintiffs’ farm in California, listed the point of origin as “Sheldon Farms,”

                                  20   rather than “Shelton,” that the invoice should be ignored by the court as irrelevant or inadmissible

                                  21   due to this misspelling. This is especially so because the Slater Declaration makes clear that it was

                                  22   “Harry Shelton Livestock Corrals” in Manchester, Tennessee to which the invoice referred. Slater

                                  23   Decl. (dkt. 23-4) at 2. Lastly, Defendants suggest that Plaintiffs’ declarations are “self-serving.”

                                  24   Defs. Reply (dkt. 24) at 6-7. However, this argument overlooks two facts: (1) the declarations of

                                  25   Tim and Dorice Miranda are no more self-serving than that of Harry Shelton, such is the nature of

                                  26   declarations and affidavits filed by parties to litigation; and, (2) Plaintiffs have also submitted

                                  27   corroborating declarations from J.T. Bybee and Richard Slater, two disinterested parties.

                                  28   Accordingly, for the above-stated reasons, the court will consider all of Plaintiffs’ declarations, as
                                                                                          10
                                   1   well as each of their attached exhibits.

                                   2                                           Personal Jurisdiction

                                   3          At the heart of the Parties’ dispute regarding personal jurisdiction, there is a verbal contract

                                   4   the terms of which are also the subject of disagreement. As described above, Defendants submit

                                   5   that the agreement was for Miranda to ship cattle to Shelton in Tennessee for impregnation and for

                                   6   subsequent return to Texas, and that Defendants have never shipped any cattle to California or

                                   7   “conducted any activity within California whatsoever.” Defs.’ Mot. (dkt. 17) at 9-10. Thus,

                                   8   Defendants’ argument is premised on Shelton’s declaration that Defendants have never conducted

                                   9   any activity within California; that all of the cattle at issue in the Complaint were shipped to

                                  10   Texas; and that “Shelton never availed itself (sic) of any obligation which it would seek to enforce

                                  11   in California.” Id. at 14. On the other hand, Plaintiffs characterize the agreement as one where

                                  12   Plaintiffs would sell young organic heifers to Shelton Livestock such that they could be raised
Northern District of California
 United States District Court




                                  13   organic, impregnated, and then sold back to Plaintiffs for milk production in Texas as well as in

                                  14   California; the agreement also provided for the purchases of additional young heifers from

                                  15   Defendants’ herd that had been transitioned to organic. See Compl. (dkt. 1) at 3-4. Accordingly,

                                  16   Defendants’ argument that personal jurisdiction is lacking in California must be resolved with the

                                  17   understanding that several key jurisdictional facts are in dispute.

                                  18          In any event, Defendants argue that the allegations in the Complaint are insufficient to

                                  19   establish a basis for the exercise of personal jurisdiction, and that the causes of action bear no

                                  20   relationship with any contact with the forum state by Defendants. Defs.’ Mot. (dkt. 17) at 14-15.

                                  21   Defendants add that if the cattle that they had verbally contracted to ship to Texas somehow ended

                                  22   up in California, that “it had nothing to do with Shelton” and that Plaintiffs’ “unilateral activity

                                  23   cannot serve as the basis for the exercise of personal jurisdiction over Shelton.” Id. at 17.

                                  24   Alternatively, Defendants submit that even if Shelton had shipped cattle to California, or

                                  25   contracted with a California corporation, or accepted payment from a California bank, that each of

                                  26   these activities, would be an insufficient basis on which to establish personal jurisdiction over

                                  27   Shelton. Id. at 17-20. Defendants add that, for these reasons, the reasonableness factors weigh

                                  28   against the exercise of personal jurisdiction. See Defs.’ Reply (dkt. 24) at 11-14; and, Defs.’ Sur-
                                                                                         11
                                   1   Sur Reply (dkt. 36) at 4-6.

                                   2          There are two types of personal jurisdiction: general jurisdiction exists if the nonresident’s

                                   3   contacts with the forum are continuous and systematic, and the exercise of jurisdiction satisfies

                                   4   traditional notions of fair play and substantial justice; an exercise of specific jurisdiction, on the

                                   5   other hand, must comport with the state long-arm statute, and with the constitutional requirement

                                   6   of due process. Ziegler v. Indian River Cnty., 64 F.3d 470, 473 (9th Cir. 1995). Plaintiffs do not

                                   7   contend that the court has general jurisdiction; only specific jurisdiction is at issue. See Pls.’ Resp.

                                   8   Opp’n (dkt. 23) at 10.

                                   9          Federal courts apply state law to determine the bounds of their jurisdiction over a party.

                                  10   See Fed. R. Civ. P. 4(k)(1)(A). California’s long-arm statute permits the exercise of jurisdiction to

                                  11   the full extent that such exercise comports with due process. See Cal. Code Civ. P. § 410.10. For

                                  12   such an exercise of jurisdiction over a non-resident defendant to comport with due process, it is
Northern District of California
 United States District Court




                                  13   necessary that the defendant “have certain minimum contacts . . . such that the maintenance of the

                                  14   suit does not offend traditional notions of fair play and substantial justice.” Williams v. Yamaha

                                  15   Motor Co., 851 F.3d 1015, 1022-23 (9th Cir. 2017) (quoting Int’l Shoe Co. v. Washington, 326

                                  16   U.S. 310, 316 (1945)). A “defendant’s suit-related conduct must create a substantial connection

                                  17   with the forum State.” Williams, 851 F.3d at 1022-23 (quoting Walden v. Fiore, 571 U.S. 277, 284

                                  18   (2014)). The relationship between the defendant and the forum state “must arise out of contacts

                                  19   that the defendant itself creates with the forum State.” Williams, 851 F.3d at 1022 (citing Burger

                                  20   King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)). Additionally, it should be noted that the

                                  21   necessary “minimum contacts” must be with the forum State itself, not merely with persons who

                                  22   reside there. Williams, 851 F.3d at 1023.

                                  23          In light of this, a federal court will exercise specific jurisdiction over a non-resident

                                  24   defendant only when three requirements are satisfied: (1) the defendant either purposefully directs

                                  25   its activities or purposefully avails itself of the benefits afforded by the forum’s laws; (2) the claim

                                  26   arises out of or relates to the defendant’s forum-related activities; and (3) the exercise of

                                  27   jurisdiction comports with fair play and substantial justice, which is to say, that the exercise of

                                  28   jurisdiction would be reasonable. Id. (citing Dole Food Co. v. Watts, 303 F.3d 1104, 1111 (9th
                                                                                          12
                                   1   Cir. 2002)). Seven factors are to be considered when weighing reasonableness: (1) the extent of

                                   2   the defendant’s purposeful interjection into the forum state’s affairs; (2) the burden on the

                                   3   defendant of defending in the forum; (3) the extent of conflict with the sovereignty of the

                                   4   defendant’s state; (4) the forum state’s interest in adjudicating the dispute; (5) the most efficient

                                   5   judicial resolution of the controversy; (6) the importance of the forum to the plaintiff’s interest in

                                   6   convenient and effective relief; and, (7) the existence of an alternative forum. Harris Rutsky & Co.

                                   7   Ins. Servs. v. Bell & Clements Ltd., 328 F.3d 1122, 1132 (9th Cir. 2003). None of the seven factors

                                   8   are dispositive, instead, courts are instructed to balance all seven. Id.

                                   9          Plaintiffs bear the burden of proving that the court may exercise personal jurisdiction over

                                  10   the defendant. Schwarzenegger v. Fred Motor Co., 374 F.3d 797, 800 (9th Cir. 2004). If the

                                  11   jurisdictional challenge is based solely on written papers, a plaintiff must only make a prima facie

                                  12   showing of jurisdiction. See Harris Rutsky & Co. Ins. Servs., 328 F.3d at 1129; see also Ziegler,
Northern District of California
 United States District Court




                                  13   64 F.3d at 473. In determining whether the plaintiff has met this burden, the court must take the

                                  14   allegations in the plaintiff’s complaint as true and resolve disputed jurisdictional facts in the

                                  15   plaintiff’s favor. See AT&T v. Compagnie Bruxelles Lamber, 94 F.3d 586, 588-89 (9th Cir. 1996)

                                  16   (“conflicts between the facts contained in the parties’ affidavits must be resolved in [AT&T’s]

                                  17   favor for purposes of deciding whether a prima facie case for personal jurisdiction exists.”).

                                  18          Accordingly, based on the pleadings and declarations, the existence of a prima facie

                                  19   showing of personal jurisdiction will be evaluated in light of the following set of facts: (1) a verbal

                                  20   was agreement was entered into whereby Plaintiffs would sell organic heifer calves from

                                  21   California and Texas to Shelton Livestock for impregnating and organic-certified raising in

                                  22   Tennessee, and which would later be sold back to Plaintiffs for milk production on their farms in

                                  23   California and Texas; (2) in addition to the sale and buy-back provision, Plaintiffs also agreed to

                                  24   purchase heifer calves from Shelton Livestock’s Tennessee herds that had been transitioned to

                                  25   organic for dairy production on their farms in California and Texas; (3) pursuant to this agreement,

                                  26   a quantity of cattle was sent from Shelton Livestock’s farm in Tennessee to Plaintiffs’ farm in

                                  27   Ferndale, California in October of 2016; (4) this cattle, which appeared healthy initially but turned

                                  28   out to be diseased, mingled with Plaintiffs’ herd, causing widespread damage to Plaintiffs’ dairy
                                                                                          13
                                   1   herd in California.

                                   2          Given this set of facts, the court finds that Plaintiffs have demonstrated that Defendants’

                                   3   contacts with California are such that the maintenance of this action in California does not offend

                                   4   traditional notions of fair play and substantial justice. Shelton Livestock is being sued for breach

                                   5   of contract and negligence, as well as both Defendants being named sued for fraud, relating to a

                                   6   cattle-exchange and cattle-purchase agreement whereby Defendants, from Tennessee, had agreed

                                   7   to purchase and raise cattle in a specified fashion for sale to a California resident for the purpose

                                   8   of organic dairy production in California. The court finds, therefore, that Defendants’ suit-related

                                   9   conduct has created a substantial connection with California; that is, the relationship between

                                  10   Defendants and California arose from the contacts that Defendants themselves created with the

                                  11   forum state. Put another way, the court finds that Defendants have purposefully directed their

                                  12   activities at California, and that Plaintiffs’ claims arise out of and relate to Defendants’ forum-
Northern District of California
 United States District Court




                                  13   related activities. All that remains, is for the seven reasonableness factors to be weighed.

                                  14          The first factor – the degree of Defendants’ purposeful interjection into the forum state’s

                                  15   affairs – weighs in Plaintiffs’ favor. Unlike cases where the interjection was found to be

                                  16   “attenuated,” (see, e.g., Core-Vent Corp. v. Nobel Indus. AB, 11 F.3d 1482, 1488 (9th Cir. 1993)

                                  17   (defendants’ only contact with forum state was writing article alleged to have targeted a California

                                  18   resident)), in the present case, Shelton Livestock entered into a contract, and Defendant Shelton

                                  19   made certain representations, that placed them in the suppliers’ chain for part of the food supply in

                                  20   California. The court finds that, by its nature, a contract to participate in the food supply of a

                                  21   forum state constitutes a relatively high degree of purposeful interjection into that state’s affairs.

                                  22   Hence, this factor weighs in favor of the reasonableness of exercising personal jurisdiction.

                                  23          The second factor – the burden on Defendants in defending the litigation in this forum –

                                  24   weighs slightly in Plaintiffs’ favor. While it is true that “[t]he unique burdens placed upon one

                                  25   who must defend oneself in a foreign legal system should have significant weight in assessing the

                                  26   reasonableness of stretching the long arm of personal jurisdiction over national borders,” Asahi

                                  27   Metal Ind. v. Superior Court, 480 U.S. 102, 114 (1987), the burden of distance between states, let

                                  28   alone across national boundaries, is no longer considered to be such an overwhelming burden due
                                                                                          14
                                   1   to “modern advances in communications and transportation [that] have significantly reduced the

                                   2   burden of litigating in another [state or] country.” Sinatra v. National Enquirer, 854 F.2d 1191,

                                   3   1199 (9th Cir. 1988). Here, while Defendants would undergo some burden in traveling to litigate

                                   4   the case in California, Defendants would likely be faced with even greater burdens if made to

                                   5   defend this case in Texas or Tennessee. As Plaintiffs have noted, a significant portion of what

                                   6   might constitute evidence in this case – a herd of allegedly diseased and dead cattle – is located in

                                   7   California. The court finds that because the cattle at the heart of this case are located in California,

                                   8   the burden on Defendants in traveling to California to litigate the case is somewhat mitigated.

                                   9   Accordingly, the court finds that this factor weighs slightly in favor of the reasonableness of

                                  10   exercising personal jurisdiction because it is not clear if Defendants would endure a lesser burden

                                  11   if defending this case in Texas or Tennessee.

                                  12          As to the third factor – conflict with the sovereignty of Defendants’ state – the due process
Northern District of California
 United States District Court




                                  13   limitations on suits against non-residents find their origins in constitutional federalism and the

                                  14   consequential sovereignty of states. See World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286,

                                  15   293 (1980). Thus, the reasonableness of jurisdiction under this factor hinges on the seriousness of

                                  16   the potential affront to the sovereignty of a defendant’s state. Ins. Co. of N. Am. v. Marina Salina

                                  17   Cruz, 649 F.2d 1266, 1272 (9th Cir. 1981). The court finds that litigating this case in California

                                  18   involves little or no affront to the sovereignty of Tennessee, therefore, this factor also weighs in

                                  19   favor of the reasonableness of exercising personal jurisdiction.

                                  20          The fourth factor – the forum state’s interest in adjudicating the dispute – as a starting

                                  21   point, it should be noted that California maintains a strong interest in providing an effective means

                                  22   of redress for its residents who have been tortiously, or otherwise, injured. See Sinatra, 854 F.2d at

                                  23   1200; Brand v. Menlove Dodge, 796 F.2d 1070, 1075 (9th Cir. 1986) (“California’s interest [here]

                                  24   is, at most, an interest in assuring that out-of-state residents do not knowingly allow defective

                                  25   products to be sold for delivery in California.”). Aside from the generalized interest in providing

                                  26   an effective means of redress for its residents who have been injured, California has a more

                                  27   specific, public-health interest in the integrity of its food supply. Cf. Harris Rutsky & Co. Ins.

                                  28   Servs., 328 F.3d at 1133 (weighing this factor in favor of Plaintiff merely by virtue of Plaintiff’s
                                                                                          15
                                   1   residence in California). Because this dispute involves the alleged spread of disease among a

                                   2   California dairy herd, implicating the integrity of a component of California’s dairy supply, where

                                   3   such has not been suggested to be the case elsewhere, the court finds that California has a

                                   4   significantly stronger interest in the adjudication of this dispute than would be the case in Texas or

                                   5   Tennessee. Accordingly, the court finds that this factor weighs in favor of the reasonableness of

                                   6   exercising personal jurisdiction.

                                   7          The fifth factor – the most efficient forum for the resolution of the controversy – focuses

                                   8   on the location of the evidence and witnesses. Caruth v. International Psychoanalytical Ass’n, 59

                                   9   F.3d 126, 129 (9th Cir. 1995). While there are some evidentiary components of this case that

                                  10   would be located on Shelton Livestock’s premises in Tennessee, for example pertaining to the

                                  11   conditions under which the subject cattle were raised, fed, or housed, nevertheless, the livestock

                                  12   evidence at the heart of this case is located in California. Because the bulk of the evidence that
Northern District of California
 United States District Court




                                  13   would be at issue in this case is located in California, the court finds that this factor weighs in

                                  14   favor of the reasonableness of exercising personal jurisdiction.

                                  15          The sixth factor – Plaintiffs’ interest in obtaining convenient and effective relief – focuses

                                  16   on the importance of the forum to Plaintiffs’ interests. Mattel, Inc. v. Greiner & Hausser GmbH,

                                  17   354 F.3d 857, 868 (9th Cir. 2003). This factor has been described as relatively straightforward:

                                  18   “no doctorate in astrophysics is required to deduce that trying a case where one lives is almost

                                  19   always a plaintiff’s preference.” Roth v. Garcia Marquez, 942 F.2d 617, 624 (9th Cir. 1991). Here,

                                  20   Plaintiffs’ interest in California is hardly minimal, Plaintiff owns and operates a commercial dairy

                                  21   farm in California, and the harm that has been pleaded in the Complaint is alleged to have

                                  22   occurred in California. This factor, therefore, also weighs in favor of the reasonableness of

                                  23   exercising personal jurisdiction.

                                  24          The final factor – the existence of an alternative forum – is a contingent inquiry such that

                                  25   “[i]f a plaintiff wishes to argue the unavailability of an alternative forum as a factor increasing the

                                  26   reasonableness of jurisdiction in the forum, he must carry the burden of going forward on this

                                  27   issue.” Ins. Co. of N. Am., 649 F.2d at 1273. Here, Plaintiffs concede that “[b]ecause there are two

                                  28   alternative forums, Texas and Tennessee, this factor does not favor Plaintiffs.” Pls.’ Sur-Reply
                                                                                          16
                                   1   (dkt. 37) at 5. Hence, this factor weighs against the reasonableness of exercising personal

                                   2   jurisdiction. However, having concluded that the majority of the reasonableness factors weigh in

                                   3   Plaintiffs’ favor, and for the reasons stated above, the court finds that Plaintiffs have satisfied their

                                   4   burden of establishing the existence of personal jurisdiction over Defendants.

                                   5                                           Statute of Limitations

                                   6          Shelton Livestock also contends that Plaintiffs’ breach of contract claim is barred by the

                                   7   expiration of a 2-year statute of limitations because the oral contract was not for the sale of goods,

                                   8   but for the performance of a service – namely, the impregnating and raising of Plaintiffs’ cattle.

                                   9   Pls.’ Mot. (dkt. 17) at 22-24; Pls.’ Reply (dkt. 24) at 14-15. However, this argument fails in light

                                  10   of the allegations pleaded in the Complaint. As described above, the Complaint alleges that

                                  11   Shelton Livestock was to buy Plaintiffs’ heifer calves, raise them organic and impregnate them,

                                  12   and then sell them back to Plaintiffs at a higher price for use in dairy production, in addition to
Northern District of California
 United States District Court




                                  13   selling Plaintiffs’ cattle from their own herd that had been likewise raised organic. Because

                                  14   Plaintiffs have alleged a breach of contract for the sale, purchase, and re-purchase of goods,

                                  15   occurring in October of 2016, Defendant Shelton Livestock’s argument to the effect that the claim

                                  16   is time-barred by a statute of limitations that is applicable to verbal service contracts is

                                  17   unpersuasive, the correct statute of limitations is 4 years and the claim is timely. See Cal. Com.

                                  18   Code § 2725.

                                  19                                      Fraud and Negligence Claims

                                  20          Lastly, Defendants argue that Plaintiffs fail to state claims for fraud and negligence

                                  21   because “[a] plaintiff in a breach of contract action cannot recover tort damages for alleged

                                  22   breaches of the same duties imposed by the contract.” Defs.’ Mot. (dkt. 17) at 24. Defendants

                                  23   contend that “none of the alleged misrepresentations, omissions, negligence, or fraud alleged in

                                  24   Plaintiffs’ Complaint is actionable in a breach of contract action because Plaintiffs are limited to

                                  25   contract damages for alleged breaches of the contract.” Id. at 25. Plaintiffs respond that by arguing

                                  26   that Defendants “made affirmative misrepresentations about raising heifers organically and

                                  27   additional fraudulent omissions by failing to notify Miranda that his heifers were diseased, which

                                  28   caused extraordinarily high damages far beyond the contractual expectations of the parties[; and
                                                                                          17
                                   1   that] Shelton’s fraudulent statements and actions during the formation and performance of the

                                   2   parties’ contract puts the claim outside of the scope of the economic loss rule.” Pls.’ Resp. Opp’n

                                   3   (dkt. 23) at 20-21. As to the negligence claim, Plaintiffs submit that “Shelton’s actions caused

                                   4   significant physical injury to Miranda’s other property including heifers that became infected by

                                   5   Shelton’s heifers,” contending that “[s]uch damage is sufficient to take Miranda’s claims outside

                                   6   of the economic loss rule.” Id. at 21.

                                   7          In general, the ‘economic loss rule’ precludes a plaintiff from suing a defendant for a

                                   8   tortious breach of contract without alleging that the defendant has violated a duty separate from

                                   9   the breach of contract. See e.g., Erlich v. Menezes, 21 Cal. 4th 543, 551, 87 Cal. Rptr. 2d 886, 981

                                  10   P.2d 978 (Cal. 1999) (“conduct amounting to a breach of contract becomes tortious only when it

                                  11   also violates a duty independent of the contract arising from principles of tort law”); see also Aas

                                  12   v. Superior Court, 24 Cal. 4th 627, 643, 101 Cal. Rptr. 2d 718, 12 P.3d 1125 (Cal. 2000) (“A
Northern District of California
 United States District Court




                                  13   person may not ordinarily recover in tort for the breach of duties that merely restate contractual

                                  14   obligations”); Applied Equip. Corp. v. Litton Saudi Arabia Ltd., 7 Cal. 4th 503, 515, 28 Cal. Rptr.

                                  15   2d 475, 869 P.2d 454 (Cal. 1994) (“Conduct amounting to a breach of contract becomes tortious

                                  16   only when it also violates an independent duty arising from principles of tort law”). It should also

                                  17   be noted that although a tort claim must be premised on a duty other than an ordinary contractual

                                  18   duty or obligation, the necessarily separate and special duty may nevertheless still owe its

                                  19   existence to the contract. Put another way, an action or omission which merely breaches a contract

                                  20   is not a tort, but the contract may establish a relationship demanding the exercise of proper care,

                                  21   and acts or omissions in the course of performance may give rise to tort liability. See Freeman &

                                  22   Mills v. Belcher Oil Co., 11 Cal. 4th 85, 107, 44 Cal. Rptr. 2d 420, 900 P.2d 669 (Cal. 1995)

                                  23   (Mosk, J., concurring and dissenting) (quoting Groseth Intern., Inc. v. Tenneco, Inc., 440 N.W. 2d

                                  24   276, 279 (S.D. 1981)).

                                  25          The court rejects Shelton Livestock’s argument that Plaintiffs’ negligence claim is due to

                                  26   be dismissed under the ‘economic loss rule’ because the court finds that Plaintiffs’ negligence

                                  27   cause of action alleges an independent tort duty, separate from the contractual obligations. When

                                  28   read in the light most favorable to Plaintiffs, the Complaint alleges a duty of reasonable care to
                                                                                        18
                                   1   perform with care, skill, and faithfulness. Plaintiffs have also submitted that Shelton Livestock’s

                                   2   failure to adhere to this standard of care, by shipping diseased cattle, has caused significant

                                   3   physical injury and damage to Miranda’s other cattle through the spread of disease. It is well

                                   4   established that “for over 50 years California has also recognized the fundamental principle that

                                   5   accompanying every contract is a common-law duty to perform with care, skill, reasonable

                                   6   expedience, and faithfulness the thing agreed to be done, and a negligent failure to observe any of

                                   7   these conditions is a tort, as well as a breach of the contract” and that “[t]he rule which imposes

                                   8   this duty is of universal application as to all persons who by contract undertake professional or

                                   9   other business engagements requiring the exercise of care, skill and knowledge; the obligation is

                                  10   implied by law and need not be stated in the agreement.” N. Am. Chem. Co. v. Superior Court, 59

                                  11   Cal. App. 4th 764, 774, 69 Cal. Rptr. 2d 466, 470 (Cal. 1997) (citing Roscoe Moss Co. v. Jenkins,

                                  12   55 Cal. App. 2d 369, 377, 130 P.2d 477, 481 (Cal. 1942) (internal quotations and citations
Northern District of California
 United States District Court




                                  13   omitted)). Because Plaintiffs’ claim for negligent performance of the contract is viable, having

                                  14   alleged that diseased cattle were negligently shipped to California, the court denies Shelton

                                  15   Livestock’s motion to dismiss the negligence claim.

                                  16          As to the fraud claim, once again, the purpose of the ‘economic loss rule’ is “to prevent

                                  17   every breach of a contract from giving rise to tort liability and the threat of punitive damages:

                                  18   ‘Quite simply, the economic loss rule prevents the law of contract and the law of tort from

                                  19   dissolving one into the other.’” WeBoost Media S.R.L. v. LookSmart Ltd., No. 13-cv-5304-SC,

                                  20   2014 U.S. Dist. LEXIS 80978, at *13-15 (N.D. Cal. June 12, 2014) (quoting Robinson Helicopter

                                  21   Co. v. Dana Corp., 34 Cal. 4th 979, 988, 22 Cal. Rptr. 3d 352, 102 P.3d 268 (Cal. 2004) (internal

                                  22   quotation marks and brackets omitted). Where contract actions enforce the intentions of the parties

                                  23   to the agreement, tort actions are primarily concerned with the vindication of social policy.

                                  24   WeBoost Media S.R.L., 2014 U.S. Dist. LEXIS 80978, at *13-15 (quoting Foley v. Interactive

                                  25   Data Corp., 47 Cal. 3d 654, 683, 254 Cal. Rptr. 211, 765 P.2d 373 (Cal. 1988)).

                                  26          To establish a claim for fraudulent concealment, a plaintiff must allege that: (1) the

                                  27   defendant concealed or suppressed a material fact, (2) the defendant was under a duty to disclose

                                  28   the fact to the plaintiff, (3) the defendant intentionally concealed or suppressed the fact with the
                                                                                         19
                                   1   intent to defraud the plaintiff, (4) the plaintiff was unaware of the fact and would not have acted as

                                   2   she did if she had known of the concealed or suppressed fact, and (5) as a result of the

                                   3   concealment or suppression of the fact, the plaintiff sustained damage. See Hahn v. Mirda, 147

                                   4   Cal. App. 4th 740, 748, 54 Cal. Rptr. 3d 527 (Cal. Ct. App. 2007). A complaint meets this

                                   5   standard if it alleges a time, place, and content for the allegedly fraudulent misrepresentation or

                                   6   omission; the identity of the person or persons involved; and, the circumstances indicating falsity.

                                   7   See Genna v. Digital Link Corp., 25 F. Supp. 2d 1032, 1038 (N.D. Cal. 1997) (citing In re

                                   8   GlenFed Sec. Litig., 42 F.3d 1541, 1547-58 n.7 (9th Cir. 1994)).

                                   9           The court finds that the allegations in Plaintiffs’ Complaint make out a viable claim for

                                  10   fraud that lies outside the contracting parties’ reasonably anticipated losses from breach. Plaintiffs

                                  11   allege that Defendants represented that their heifers were organic, as defined in 7 C.F.R. § 205

                                  12   (“National Organic Program”), while failing to disclose that they were “fed with feed bunks that
Northern District of California
 United States District Court




                                  13   were in deep mud with manure and flies all around,” or that the cattle lacked fresh water and that

                                  14   they were made to drink dirty water from “wading ponds.” Compl. (dkt. 1) at 3, 11. The

                                  15   Complaint also alleges that Defendants failed to disclose certain systemic defects with

                                  16   Defendants’ operation, such as the fact that the heifers sold to Plaintiffs “grazed in pastures with

                                  17   high grass that cut their teats,” or the fact that these heifers “had their teats rolled.” Id. at 11.

                                  18   Additionally, the Complaint alleges that Defendants did not disclose that the heifers sold to

                                  19   Plaintiffs were in poor health, given that “Shelton did not disclose that it (sic) fed its heifers milk

                                  20   infected with Staph.” Id. The Complaint goes on to allege that Defendants also failed to disclose

                                  21   that the heifers they sold Plaintiffs had high bacteria counts in their lymph nodes, extreme mastitis,

                                  22   and that many “had aborted or were being sucked by another animal.” Id. at 12. In short, the

                                  23   Complaint states that Defendants made a series of representations that induced Plaintiffs’ entry

                                  24   into the agreement; that Defendants were under a duty to disclose the above-described conditions;

                                  25   that Defendants concealed or suppressed these facts with the intent to defraud Plaintiffs; and that

                                  26   as a result of the suppression of these facts, Plaintiffs’ herd was infected by Defendants’ diseased

                                  27   cattle. Id. The court, therefore, finds that Plaintiffs’ claim for fraud is viable at this stage because

                                  28   Plaintiffs have alleged that Defendants have violated a duty separate from the duty involved in the
                                                                                           20
                                   1   breach of contract claim. Accordingly, the court denies Defendants’ motion to dismiss this claim

                                   2   as well.

                                   3                                           CONCLUSION

                                   4          For the reasons stated above, Defendants’ Motion to Dismiss (dkt. 17) is DENIED.

                                   5

                                   6          IT IS SO ORDERED.

                                   7   Dated: February 14, 2019

                                   8

                                   9
                                                                                                  ROBERT M. ILLMAN
                                  10                                                              United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                      21
